Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 05/09/2022 have been fully considered but they are not persuasive. The applicant argues on page 6 that Weber fails to teach a pair of mounting tab caps configured to be selectively installed on the upper or lower pairs of mounting tabs to offset the squint angle of the radar device. The Examiner respectfully disagrees. Weber states that sensor lens cover 305 includes on two opposite sides two tabs or snap-in pins 317 (Col 5, lines 1 – 3). Weber then explains an adjustment option is shown here by double arrow 317 (Col 5, lines 12 – 13). This explains that these mounting tabs which are attached to the sensor housing are able to be adjusted regardless of the screw position. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6- 13, 15 – 20 is/are rejected under 35 U.S.C. 102(a)(1) (a)(2) as being anticipated by Weber (US 8994580).
	Regarding claim 1, Weber teaches:
a radar device defining upper and lower pairs of mounting tabs (Fig 3, elements 317 show an upper and lower tabs)
and being configured to transmit and receive electromagnetic waves based on a squint angle (Fig 4, elements 321 and 323 show a squint angle)
a mounting device configured to be attached to a surface and to receive the radar device (Fig 4, shows a mounting device that can be attached to the surface and is able to receive any sensor such as radar/sonar)
wherein the mounting device defines upper and lower pairs of connection position assurance (CPA) features that correspond to the upper and lower pairs of mounting tabs (Fig. 3, shows the elements 319 which may engage in corresponding locking protrusions 319)
and a pair of mounting tab caps configured to be selectively installed on the upper or lower pairs of mounting tabs to offset the squint angle of the radar device (Fig.4 shows the adjustment pins 317 which can be used as the mechanical adjustment for the sensor)
Regarding claim 2, Weber teaches wherein the pair of mounting tab caps are configured to be installed on the upper pair of mounting tabs to offset a negative or downward squint angle of the radar device (Fig.4 shows the adjustment pins 317 which can be used as the mechanical adjustment for the sensor).
Regarding claim 3, Weber teaches wherein the pair of mounting tab caps are configured to be installed on the lower pair of mounting tabs to offset a positive or upward squint angle of the radar device (Fig.4 shows the adjustment pins 317 at the bottom which can be used as the mechanical adjustment for the sensor).
Regarding claim 4, Weber teaches wherein the pair of mounting tab caps are configured to not be installed on either the upper or lower mounting tabs when a magnitude of the squint angle of the radar device is less than a predetermined threshold (Angle deviations between the sensor axis and the mechanical sensor axis measured at a manufacturing plant and stored in the sensor advantageously do not change over the service life and thus remain valid (14)).
Regarding claim 6, Weber teaches wherein the pair of mounting tab caps are configured to be installed on the upper or lower mounting tabs prior to inserting the radar device into the mounting device (Adjusting means 315 are also used to secure sensor housing 303 and thus sensor 301 in or on the vehicle (Col 4, Line 65)).
Regarding claim 7, Weber teaches wherein the squint angle of the radar device is predetermined (Angle deviations between the sensor axis and the mechanical sensor axis measured at a manufacturing plant and stored in the sensor advantageously do not change over the service life and thus remain valid (Col 2, Line 25)).
Regarding claim 8, Weber teaches wherein the mounting device is formed of a plastic material (Sensor housing 303 and cover 305 are preferably made of plastic (Col 4, Line 34)).
Regarding claim 9, Weber teaches wherein the surface is a surface proximate to a front portion of a vehicle and the radar device is a front-facing radar device (A travel axis of the vehicle identified by reference numeral 115 is also shown. In general, a travel axis of the vehicle is the axis along which the vehicle moves forward or backward (Col 3, Line 60)).
Regarding claim 10, Weber teaches:
obtaining a radar device defining upper and lower pairs of mounting tabs (Fig 3, elements 317 show an upper and lower tabs)
and being configured to transmit and receive electromagnetic waves based on a squint angle (Fig 4, elements 321 and 323 show a squint angle)
obtaining a mounting device configured to receive the radar device and defining upper and lower pairs of connection position assurance (CPA) features (Fig 4, shows a mounting device that can be attached to the surface and is able to receive any sensor including radar)
that correspond to the upper and lower pairs of mounting tabs (Fig. 3, shows the elements 319 which may engage in corresponding locking protrusions 319)
attaching the mounting device to a surface (Adjusting means 315 are also used to secure sensor housing 303 and thus sensor 301 in or on the vehicle (Col 4, Line 65)).
selective installing a pair of mounting tab caps on the upper or lower pairs of mounting tabs to offset the squint angle of the radar device (Fig 4, shows a sensor axis is identified by reference numeral 323. An angle deviation between sensor axis 323 and mechanical sensor axis 321 is identified by. delta.)
and inserting the radar device into the mounting device (Adjusting means 315 are also used to secure sensor housing 303 and thus sensor 301 in or on the vehicle(Col 4, Line 65))
Regarding claim 11, Weber teaches wherein the pair of mounting tab caps are installed on the upper pair of mounting tabs to offset a negative or downward squint angle of the radar device (Sensor housing 103 also has four adjusting means 113 which are situated on the four corners of sensor housing 103. Adjusting means 113 are also designed to secure sensor housing 103 in or on a vehicle (not shown)(Col 3, Line 51 – 53)).
Regarding claim 12, Weber teaches wherein the pair of mounting tab caps are installed on the lower pair of mounting tabs to offset a positive or upward squint angle of the radar device (Sensor housing 103 also has four adjusting means 113 which are situated on the four corners of sensor housing 103. Adjusting means 113 are also designed to secure sensor housing 103 in or on a vehicle (not shown)(Col 3, Line 51 – 53)).
Regarding claim 13, Weber teaches wherein the pair of mounting tab caps are not installed on either the upper or lower mounting tabs when a magnitude of the squint angle of the radar device is less than a predetermined threshold (Deviations from a setpoint value (angle between sensor axis 117 and travel axis 115) may be corrected with the aid of adjusting means 113(Col 4, Lines 8 – 11)).
Regarding claim 15, Weber teaches wherein the pair of mounting tab caps are installed on the upper or lower mounting tabs prior to inserting the radar device into the mounting device (Adjusting means 315 are also used to secure sensor housing 303 and thus sensor 301 in or on the vehicle(Col 4, Line 65)).
Regarding claim 16, Weber teaches further comprising predetermining the squint angle of the radar device (Sensor axis 117 is corrected to travel axis 115 with the aid of adjusting means 113(Col 4, Line 23)).
Regarding claim 17, Weber teaches wherein the mounting device is formed of a plastic material (Sensor housing 303 and cover 305 are preferably made of plastic (Col 4, Line 34)).
Regarding claim 18, Weber teaches wherein the surface is a surface proximate to a front portion of a vehicle and the radar device is a front-facing radar device (A travel axis of the vehicle identified by reference numeral 115 is also shown. In general, a travel axis of the vehicle is the axis along which the vehicle moves forward or backward (Col 3, Line 60))
Regarding claim 19, Weber teaches:
a radar means for transmitting and receiving electromagnetic waves based on a squint angle (According to one specific embodiment, the sensor is a radar sensor and/or an ultrasound sensor. This means that the sensor transmits radar waves and/or ultrasound waves. Therefore, a distance between a vehicle and an object preceding the vehicle, e.g., a preceding vehicle, may thus be detected in an advantageous manner(Col 2, Line 37 – 41))
the radar means defining upper and lower pairs of mounting feature means (Fig 3, elements 317 show an upper and lower tabs)
a mounting means for attachment to a surface and for receiving the radar means (Fig 4, shows a mounting device that can be attached to the surface and is able to receive any sensor including radar)
the mounting means defining upper and lower pairs of connection position assurance (CPA) feature means that correspond to the upper and lower pairs of mounting feature means (Fig. 3, shows the elements 319 which may engage in corresponding locking protrusions 319)
a pair of mounting feature cap means for selective installation on the upper or lower pairs of mounting feature means to offset the squint angle of the radar means (Sensor housing 103 also has four adjusting means 113 which are situated on the four corners of sensor housing 103. Adjusting means 113 are also designed to secure sensor housing 103 in or on a vehicle (not shown)(Col 3, Line 51 – 53))
Regarding claim 20, Weber teaches:
the pair of mounting feature cap means are for installation on the upper pair of mounting feature means to offset a negative or downward squint angle of the radar means(Sensor housing 103 also has four adjusting means 113 which are situated on the four corners of sensor housing 103. Adjusting means 113 are also designed to secure sensor housing 103 in or on a vehicle (not shown)(Col 3, Line 51 – 53))
the pair of mounting feature cap means are for installation on the lower pair of mounting feature means to offset a positive or upward squint angle of the radar means (Sensor housing 103 also has four adjusting means 113 which are situated on the four corners of sensor housing 103. Adjusting means 113 are also designed to secure sensor housing 103 in or on a vehicle (not shown)(Col 3, Line 51 – 53))


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 8994580) in view of Gard (US 20100188296).
Regarding claim 5, Weber teaches the limitations set forth above but fails to teach wherein the upper and lower pairs of CPA features are spring clips. However Gard teaches particularly, two detent spring clips 66 are mounted to the second main circuit board (0035).
Weber and Gard are considered analogous since they are both in the field of radar sensors therefore it would have been obvious to one of ordinary skill in the art before the effective filling date related to the present application to combine the teachings of Weber and Gard in order to have a spring clip in order to more securely install the sensor onto a vehicle therefore creating a better system. 
Regarding claim 14, Weber teaches the limitations set forth above but fails to teach wherein the upper and lower pairs of CPA features are spring clips. However Gard teaches particularly, two detent spring clips 66 are mounted to the second main circuit board (0035).
Weber and Gard are considered analogous since they are both in the field of radar sensors therefore it would have been obvious to one of ordinary skill in the art before the effective filling date related to the present application to combine the teachings of Weber and Gard in order to have a spring clip in order to more securely install the sensor onto a vehicle therefore creating a better system. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTEM MELKUNOV/Examiner, Art Unit 3648                                                                                                                                                                                                        


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648